Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00220-CR

                                      Gilbert TELLO,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2012CRN000013-D1
                         Honorable Jose A. Lopez, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED August 28, 2019.


                                              _____________________________
                                              Beth Watkins, Justice